Case: 18-60322      Document: 00514894514         Page: 1    Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-60322                             FILED
                                                                       March 29, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
JOSE LUIS MORALES-CARDOSO,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A076 596 991


Before JOLLY, HIGGINSON, AND COSTA, Circuit Judges.
PER CURIAM: *
       Jose Luis Morales-Cardoso, a native and citizen of Mexico, petitions this
court for review of the dismissal of his appeal by the Board of Immigration
Appeals (BIA). Morales-Cardoso applied for asylum, withholding of removal,
and relief under the Convention Against Torture. An Immigration Judge (IJ)
denied his application.       The BIA affirmed and rejected Morales-Cardoso’s
assertion that the date of his drug possession conviction should have been used


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60322     Document: 00514894514     Page: 2   Date Filed: 03/29/2019


                                  No. 18-60322

to determine the end of his period of continuous residence under 8 U.S.C.
§ 1229b(d)(1); Calix v. Lynch, 784 F.3d 1000, 1011-12 (5th Cir. 2015).
      Morales-Cardoso raises two new arguments not brought before the BIA.
Because the issue was not exhausted, this court lacks jurisdiction to consider
the adequacy of the notice to appear. Omari v. Holder, 562 F.3d 314, 318 (5th
Cir. 2009); 8 U.S.C. § 1252(d)(1). We decline to consider whether the conviction
date of a qualifying drug offense triggers the stop-time rule in § 1229b(d)(1), as
this argument was raised for the first time in Morales-Cardoso’s reply brief,
Diaz v. Sessions, 894 F.3d 222, 226 n.2 (5th Cir. 2018), and we cannot overrule
the decision of another panel of this court absent an intervening change in the
law, Gahagan v. United States Citizenship & Immigration Servs., 911 F.3d 298,
302 (5th Cir. 2018).
      We have jurisdiction to consider Morales-Cardoso’s challenge to the
constitutionality of § 1229b. Nehme v. INS, 252 F.3d 415, 421 (5th Cir. 2001).
This argument is meritless. Congress did not delegate discretion to enforce
immigration laws. That discretion arises from the Constitution itself. U.S.
CONST. art. II, § 3; Reno v. Am.-Arab Anti-Discrim. Comm., 525 U.S. 471, 483-
84, 489-91 (1999).
      Accordingly, Morales-Cardoso’s petition is DISMISSED IN PART and
DENIED IN PART.




                                        2